Citation Nr: 1221028	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial compensable rating for residual bilateral varicocele surgical scars.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active service from July 1971 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a March 2010 VA Form 21-4138 (Statement in Support of Claim), dated in March 2010, the Veteran's representative discussed the Veteran's medical condition with respect to the service-connected bilateral varicocele.  While reporting on the nature and severity of the Veteran's scars, the representative also requested that the RO, "include an ultra-sound to determine if any underlying damage was done during the course of the multiple varicocele repairs."  

The Board liberally interprets the representative's statement as a request to reopen and reevaluate the Veteran's service-connected bilateral varicocele disability.  In the case of a reevaluation of the service-connected condition, the RO may wish to consider alternative diagnostic codes, in particular, 38 C.F.R. § 4.100, Diagnostic Code 7120, for varicose veins.  See 38 C.F.R. § 4.20 (2011).  Therefore, the issue of a higher evaluation for service-connected bilateral varicocele has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDING OF FACT

The service-connected residual bilateral varicocele surgical scars are superficial and are not otherwise unstable, tender, painful, deep, disabling (individually or in combination); do not encompass an area of 144 square (sq.) inches (in.) (929 sq. centimeters (cm)) or greater; and do not otherwise affect the Veteran's activities of daily living or his employability.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the service-connected residual bilateral varicocele surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, & 7805 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, with regard to the issue of entitlement to an initial compensable rating for the service-connected residual bilateral varicocele surgical scars, the Board notes that this claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the October 2009 rating decision, an April 2009 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his initial compensable rating claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in July 2009, April 2010, and September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).  

II.  Schedular Evaluation

The Veteran asserts that he warrants an initial compensable rating for the service-connected residual bilateral varicocele surgical scars.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.  
Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the current appeal, the Veteran's claim for a separate compensable rating for bilateral varicocele surgical scars was received on August 5, 2009.  The Veteran contended that these scars are painful and thus warrant a compensable rating.  The Board notes that Diagnostic Codes 7801, 7802, 7804, and 7805 contain the criteria necessary for evaluating such scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars, other than on the head, face, or neck, that are deep or are nonlinear, which encompass an area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation up to a maximum rating of 40 percent.  38 C.F.R. § 4.118.  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).
Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Under Diagnostic Code 7805, scars are to be rated under an appropriate diagnostic code on the basis of disabling effects not considered in a rating provided under Diagnostic Codes 7800-02, or 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran contends he experiences a sharp, intermittent pain in the lower abdominal/pelvic area and that this pain is associated with his surgical scars.  

A report of July 2009 VA genitourinary examination reflects the examiner's finding that the Veteran had four scars, two above the right inguinal region and two above the left inguinal region.  The scars were noted to be about 7 cm. by .1 cm. (7 sq. cm.) and not found on examination to be tender, retracted, or adherent, or result in any functional loss.  

In a September 2009 statement in support of his claim (VA Form 21-4138), the Veteran alleged that the July 2009 VA examiner never asked him about his scars nor did the examiner touch or examine the scars.  In January 2010, a statement from the Veteran's spouse was submitted.  She noted that she had witnessed the Veteran's physical reaction when he experienced sharp, intermittent pain.  She contended the pain was due to surgical scars associated with the Veteran's bilateral varicocele surgery.  

In a January 2010 statement, the Veteran again reiterated that his scars were painful and also contended that they were each approximately 12.7 cm long.  

A report of April 2010 VA scars examination reflects the Veteran's reported history of an intermittent, sharp pain associated with lower abdominal pelvic scars.  Clinical evaluation revealed three sets of surgical scars.  Two scars were located on the Veteran's scrotum and reported by the examiner to be impossible to visualize or measure.  Otherwise, there were bilateral, equal scars identified on the Veteran's lower abdomen/pelvic area above the pubic area.  The lower two scars measured 7 cm. in length by 1-2 cm. in width (14 sq. cm.).  The two scars closer to the umbilicus measured 9 cm. by 1- 2 cm. (18 sq. cm.) on the left, and 11 cm. by 1-2 cm. (22 sq. cm.) on the right.  The examiner commented that there was no keloid formation or scar retraction, and the skin color of the scars was normal.  Palpation of the scars did not elicit a report of pain from the Veteran.  

The VA examiner opined that the residual scars from the Veteran's varicocele surgery were not associated with the pain that the Veteran was experiencing, and that the pain was more likely than not due to some other cause.  The examiner's explanation for her opinion was that the Veteran's pain was intermittent and not related to specific activities that would normally irritate a scar.  

In a September 2010 statement, the Veteran's representative argued that since the VA examiner could not identify the origin of the Veteran's pain, then the Veteran's claim should be granted based on reasonable doubt.  

Thereafter, the RO received a statement from Dr. G. S., dated in August 2010.  Dr. G. S. commented that the Veteran had four large surgical scars above the scrotal area and that the scars remained very tender on the outside, as well as on the inside.  

In response to the statement from Dr. G. S., the Veteran underwent a subsequent September 2010 VA scars examination.  The examiner reviewed the Veteran's claims file and considered the opinions of the previous VA examiners as well as that of Dr. G. S.  The Veteran reported having a general chronic pain over his scars and occasionally feeling a jabbing, or sharp pain, 1 to 2 times per month.  The pain reportedly lasted for 10 seconds, and did not consistently occur over any one scar.  The examiner commented that the Veteran's scars did not result in any loss of function, activities of daily living or employment.  

On clinical evaluation, the above examiner reported that the upper scars in the pelvic/suprapubic area measured 98 millimeters (mm.) by 2 mm. (196 sq. mm. or 19.6 sq. cm.) on the right, and 100 mm. by 2 mm. (200 sq. mm. or 20 sq. cm.) on the left.  Both scars were noted as superficial, and neither demonstrated abnormal texture or pigmentation, nor were they found tender, retracted, ulcerated, adherent, or unstable.  There was no loss of skin of either scar.  Measurement of the lower scars in the pelvic/suprapubic area revealed 78 mm. by 2 mm. (156 sq. mm. or 15.6 sq. cm.) on the right, and 78 mm. by 3 mm. (234 sq. mm. or 23.4 sq. cm.) on the left.  Both scars were noted as superficial, and neither demonstrated abnormal texture or pigmentation, nor were they found tender, retracted, ulcerated, adherent, or unstable.  There was no loss of skin of either scar.  

The above VA examiner noted that the Veteran did not have any specific tenderness to palpation over any one of the scars, but rather had diffuse mild pain with palpation over his lower abdominal to his inguinal area on both sides, including the area of the scars.  The Veteran was also noted to have tender varicoceles and diffuse scrotal pain with palpation.  The examiner's assessment noted that the Veteran had diffuse pain in the area encompassing the scars but not discrete pain immediately overlying the scars.  The examiner opined that he did not believe that the Veteran's pelvic pain was related to the surgical scars.  He further opined that the finding of Dr. G. S., that the Veteran's scars were tender, was most likely due to the fact that the Veteran had pain in the areas of his scars.  The examiner added that the Veteran's pain was not localized just to the scars but was rather diffuse pain.  

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Additionally, the Veteran is competent to report about a symptom, such as pain, as well as where he experiences pain.  Furthermore, the Veteran's contention that his scars are painful has been supported by Dr. G. S.  

The Board has weighed the favorable finding of Dr. G. S., as well as the Veteran's contentions, against the unfavorable findings of two different VA examiners.  The April 2010 and September 2010 VA examiners concluded that the Veteran's scars were not tender or painful following an evaluation of the scars and provided explanations as to why they believed the pain reported by the Veteran was not necessarily associated with his scars.  The explanations are fully supported by reference to the clinical findings made at the time of the examinations.  In particular, as noted above, the April 2010 VA examiner did not find that any of the Veteran's specific activities would irritate his scars, and that the type of pain he was reportedly experiencing would be unlike the type of pain that would occur from a scar.  The September 2010 VA examiner noted that the Veteran's report of pain was the result of palpation over his lower abdomen down to the inguinal area, including the area of the scars.  However, a report of pain or tenderness was not elicited from the Veteran when the scars themselves were palpated during the examination.  Also, private treatment records associated with the claims file, including those from Dr. G. S., do not otherwise comment on the Veteran's scars.  

In Savage v. Shinseki, 24 Vet. App. 259(2011), the United States Court of Appeals for Veterans Claims held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  While it is not clear that the finding made by Dr. G. S. of tender scars was based on an evaluation of the Veteran (as compared to the Veteran's possible report of tender or painful scars), assuming for purposes of the Board's analysis that it was, the Board still finds more persuasive the unfavorable medical evidence noted in the reports of April 2010 and September 2010 VA examination.  The Board finds persuasive the fact that on two different VA examinations conducted months apart, different VA examiners elicited no report of pain or tenderness from the Veteran when his scars were palpated.  

Further, while the Veteran and his representative have submitted well articulated arguments regarding this claim, at no time, following notification of the medical findings reported in the subsequent August 2010 statement of the case or March 2012 supplemental statement of the case, has the Veteran or his representative alleged that either the April 2010 VA examiner or September 2010 VA examiner incorrectly reported that his scars were not tender or painful on palpation.  The Veteran's arguments have focused on the sharp, periodic pain that he experiences in the abdominal/pelvic area.  The VA examiners in April 2010 and September 2010 both provided well-explained opinions regarding this pain.  The Board finds that the weight of the evidence does not support the conclusion that any of the Veteran's scars are painful or tender for purposes of evaluation under 38 C.F.R. § 4.118.  

The Board also concludes, as noted above, that the medical evidence does not reflect that the Veteran's scars are unstable or deep.  While none of the VA examiners, or Dr. G. S., commented on whether the Veteran's scars were linear or nonlinear, the lack of any such finding is not prejudicial in this case.  Here, the evidence reflects that the Veteran's scars were identified as superficial.  To warrant a compensable rating for a nonlinear superficial scar or scars, the area of the scar or scars must encompass 144 square inches (929 square centimeters) or greater.  In the present case, the Veteran's scars encompass a combined area of approximately 80 sq. cm., as per the report of September 2010 VA examination.  Furthermore, none of the Veteran's scars are disabling (individually or in combination) nor do they otherwise affect the Veteran's activities of daily living or his employability.  In light of the above, the Board concludes that since the initial grant of service connection, the criteria for a compensable rating for scars, associated with bilateral varicocele surgery, have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7000-7005.  

III.  Additional Considerations

Consideration has also been given to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  There is no showing that the Veteran's service-connected scars reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for scars, associated with the surgery of the Veteran's service-connected bilateral varicocele must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial, compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Further, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected residual bilateral varicocele surgical scars.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable evaluation for the service-connected residual bilateral varicocele surgical scars is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


